Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/089,442 filed on 11/4/20. Claims 1 - 18 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,863,254 in view of Coronado et al. (US 2019/0073827).

Regarding claim 1, 
Instant Application
Pat # 10,863,254
A method of operating a battery powered telemetric device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery and a transmitter, comprising; keeping in the data storage at least one instance of previous data samples represented in a previously transmitted packet; awakening the telemetric device at variable time intervals programmed according to pre- determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep to minimize battery drain; storing all the sample data since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; transmitting a packet including representations of the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: the stored sample data indicates changes in the contents or usage of the product within the asset are equal to or exceed a predetermined change value; or there has been no change in the contents or usage of the product within the asset over a prolonged period of time.
A method of operating a battery powered telemetric device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery and a transmitter, comprising; keeping in the data store at least one instance of previous data samples represented in a previously transmitted packet; awakening the telemetric device at a fixed predetermined time interval so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep for the fixed predetermined time interval to minimize battery drain; storing all the sample data since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; transmitting a packet including representations of the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: the stored sample data indicates changes in the contents or usage of the product within the asset are equal to or exceed a predetermined change value; or there has been no change in the contents or usage of the product within the asset over a prolonged period of time.


As shown above in the table, The instant application has all similar limitations but the system collects the user-defined data at variable time interval unlike at a fixed time interval as mentioned in Pat # 10,863,254.
the process controllers taking into account typical uploading data times from the monitored facility to the central operating unit 10 (FIG. 1A) and the processing of that variable or telemetric data by the central operating unit 10 as well as the data compilation times by compiler 60 and the presentation of the data via web platform module 62 ultimately to the users 30, 32 etc, paragraph 90). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Coronado’s data collection at variable time interval with the system of 10,863,254. One would be motivated to combine these teachings because in doing so it can collect the data at a variable time; and can create a table making the visualization and the processing more user friendly.

Regarding claim 2, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,863,254 as shown below.

Instant Application
Pat # 10,863,254
The method as claimed in claim 1 wherein at least some of the representations of the contents or usage of the product within the asset are compressed.
The method as claimed in claim 1 wherein at least some of the representations of the contents or usage of a product within an asset are compressed.

	


Regarding claim 3, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,863,254 as shown below.

Pat # 10,863,254
The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the contents or usage of the product from previously stored sample data.
The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the contents or usage of the product from previously stored sample data.


Regarding claim 4, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,863,254 as shown below.
Instant Application
Pat # 10,863,254
The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value.
The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value.


Regarding claim 5, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,863,254 as shown below.

Pat # 10,863,254
The method as claimed in claim 1 wherein the representations of the contents or usage of a product within an asset of the product transmitted in a packet includes a representation of the last sample data of the previously transmitted packet.
The method as claimed in claim 1 wherein the representations of the contents or usage of a product within an asset of the product transmitted in a packet includes a representation of the last sample data of the previously transmitted packet.


Regarding claim 7, the battery powered telemetric device substantially have same limitations as claim 1, thus the same rejection application is applicable.  

Regarding claim 8, the battery powered telemetric device substantially have same limitations as claim 2, thus the same rejection application is applicable.  

Regarding claim 9, the battery powered telemetric device substantially have same limitations as claim 3, thus the same rejection application is applicable.  

Regarding claim 10, the battery powered telemetric device substantially have same limitations as claim 4, thus the same rejection application is applicable.  

Regarding claim 11, the battery powered telemetric device substantially have same limitations as claim 5, thus the same rejection application is applicable.  

Regarding claim 13, the asset monitoring device substantially have same limitations as claim 1, thus the same rejection application is applicable.  

Regarding claim 15, the asset monitoring device substantially have same limitations as claim 3, thus the same rejection application is applicable.

Regarding claim 16, the asset monitoring device substantially have same limitations as claim 4, thus the same rejection application is applicable.
Allowable Subject Matter
5.	Claims 6, 12, 14, 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632